Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 2/25/22. Claims 4, 6, and 17 have been canceled. Claims 1, 5, 13, 19-20 have been amended. Claim 1-3, 5, 7-16, and 18-20 are allowed.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance of claim 1.
	The closest prior art Barbour (US PG Pub: 2020/0051184) teaches a power system comprising: a combustor configured to produce steam; a power generation system configured to convert thermal energy to electrical energy; a blockchain mining bank comprising a plurality of individual mining units [configured to provide heat energy produced from performing a blockchain process to the combustor]; and, a blockchain mining controller configured to cycle each mining unit of the mining bank from a standby state to an operational state and vice-versa.
	Bonar (US PG Pub: 2017/0273221) teaches mining units configured to provide heat energy produced from performing a blockchain process to the combustor
None of the prior art on record taken either alone or in obvious combination disclose wherein the master controller is configured to compare power consumption of the blockchain mining bank to a threshold value and release heat input to the combustor when below the threshold value in combination with the remaining features and elements of the claimed invention.

4. 	Claims 2-3, 5, and 7-12 are allowed due to their direct/indirect dependency on claim 12.
5. 	Independent claim 13, and 19 recites the same allowable limitation as claim 1. Therefore claim 13 and its dependent claim 14-16, and 18, independent claim 19 and its dependent claim 20 is also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116